DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 155, in the reply filed on 2 December 2020 is acknowledged.  Applicant’s remarks read “claims 1-7 and 154,” however, claim 154 is canceled.  Therefore, this has been interpreted as referencing claim 155 instead.
Applicant’s initial remarks indicate that applicant traverses all objections, rejections, adverse statements, and adverse assertions made in the Office Action.  However, applicant continues to state that the election is made without traverse.  Therefore, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 and 156-163 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Information Disclosure Statement
Citation No. 1, US Patent Application Publications, on the IDS submitted 12 September 2019 (US 20150034500) has not been considered as it was already cited and considered as part of the IDS submitted 4 May 2018.
Claim Interpretation
Claims 1-7 and 155 are directed to a composition. [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  
The fluid referenced in the preamble of claim 1 is recited as a positively claimed element within the composition (“as adsorbent having fluid reversibly adsorbed thereon”).  Thus, this fluid is an element of the claimed composition, and not merely a material worked upon.  However, claim 5 (“the composition is stored at sub-atmospheric pressure”) is directed to a method of storing the composition, and does not appear to further limit the structure of the composition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 5-7, and 155 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2015/0034500).
Regarding claims 1-3 and 155, Kim discloses a composition for adsorbing a fluid (abstract).  The composition comprises a metal organic framework (abstract; [0032]; [0037]; claim 155) and the adsorbed fluid may include electronic gases, such as silane, diborane, germane, or acetylene (Table 1; [0032]-[0034]; claims 2, 3).
Regarding claim 5, while this limitation does not further limit the structure of the composition, Kim discloses that the MOF may be stored at sub-atmospheric pressure ([0042]).
Regarding claim 6, Kim discloses that the MOF may be in the form of a powder, granule, pellets, or monoliths ([0042]).
Regarding claim 7, Kim discloses that the pore size of the MOF is tunable and may preferably be in the range of 2-25 Å ([0034]; [0038]).  Examples provided show pore size distribution wherein at least 40% of the pores have a size less than 1 nm ([0034]; [0038]); Figure 3g; [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0034500), as applied to the claims above, and further in view of LeVan et al. (US 2012/0152845).
Regarding claim 4, Kim discloses all of the claim limitations as set forth above.  While Kim teaches that the adsorbent for gases may include a metal organic framework (abstract, [0032]-[0034]), the reference does not teach that the adsorbent comprises silicalite.  
LeVan discloses a composite adsorbent material for adsorption of gases (abstract; [0011]; [0036]).  LeVan teaches that metal organic phases may be combined with porous silica phases, such as silicalite ([0036]-[0039]).  The reference teaches that these composite adsorbent materials exhibit enhanced stability as compared to metal organic adsorbents and provide high capacities for gas adsorption ([0037]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to use a composite adsorbent including a combination of a MOF phase and a porous silica phase, such as silicalite, for the gas adsorption composition of Kim, as suggested by LeVan, since doing so will provide a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 relate to adsorbent materials having similar applications and compositions to those claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777